DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-11, 13-16 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has reviewed the prior art in light of applicant’s claimed invention and finds that the combined claims define over the prior art.  The cited prior art does not disclose or suggest a semiconductor device structure inter alia the limitations “…a dielectric layer comprising a first surface in contact with the conductive feature and a second surface connected to the first surface; a second source/drain region disposed over a first dielectric material; a gate electrode layer disposed between the first source/drain region and the second source/drain region, wherein the gate electrode layer comprises; a first surface facing the first source/drain region, wherein the first surface includes a first edge portion; a second surface facing the second source/drain region, wherein the second surface includes a second edge portion; a third surface connected to the first edge portion of the first surface, wherein the third surface is located above a plane defined by the first surface of the dielectric layer; and a fourth surface connected to the second edge portion of the second surface, wherein the fourth surface is located below the plane defined by the first surface of the dielectric layer, and a plurality of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        February 26, 2022